                                                                               , I ·•"""o·
 1                                                                           F hi.
                                                                                i:"
                                                                                  ....
                                                                                       t- .
                                                                                       11,,,.,;



 2                                                                            OCT O2 2019
 3
 4
 5
 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   S. HUSTED,                                        Case No.: 19cv1435-BEN(KSC)
12                                Plaintiff,
                                                       ORDER GRANTING APPLICATION
13   V.                                                TO PROCEED IN DISTRICT
                                                       COURT WITHOUT PREPAYING
14   ANDREW M. SAUL, Commissioner of
                                                       FEES OR COSTS [Doc. No. 2.]
     the Social Security Administration,
15
                                  Defendant.
16
17
18         On July 30, 2019, plaintiff S. Husted commenced an action against Andrew M.
19   Saul, Commissioner of the Social Security Administration, seeking review of a final
20   adverse decision of the Commissioner. [Doc. No. l .] Plaintiff also filed an Application to
21   Proceed in District Court Without Prepaying Fees or Costs. [Doc. No. 2.] The
22   Application is in the form of an affidavit. [Doc. No. 2, at p. l .]
23         A court may authorize the commencement of a suit without prepayment of fees if
24   the plaintiff submits an affidavit, including a statement of all his or her assets, showing
25   that he or she is unable to pay the filing fee. See 28 U.S.C. § 1915(a). The affidavit must
26   "state the facts as to [the] affiant's poverty with some particularity, definiteness and
27   certainty." United States v. McQuade, 64 7 F .2d 938, 940 (9th Cir.1981) (internal
28   quotations omitted).


                                                                                      I 9cvl435-BEN(KSC)
 1         A party need not be completely destitute to proceed in forma pauperis. Adkins v.
 2   E.I. DuPont de Nemours & Co., 335 U.S. 331, 339B340 (1948). An affidavit is adequate
 3   if it shows that the applicant cannot pay the fee "and still be able to provide himself [or
 4   herself] and dependents with the necessities of life." Id. (internal quotations omitted).
 5   Here, the affidavit indicates that plaintiffs income is $500 in alimony. Plaintiff also
 6   receives some financial assistance from parents. The affidavit also indicates that
 7   plaintiffs basic living expenses exceed this $500 in income. Therefore, the Court finds
 8   that plaintiff has submitted an affidavit which sufficiently shows a lack of financial
 9   resources to pay the filing fee. Accordingly, IT IS HEREBY ORDERED THAT
10   plaintiffs Application to Proceed with his Complaint in forma pauperis is GRANTED.
11   [Doc. No. 2.]
12         IT IS SO ORDERED.
13   Dated: October _1_, 2019
14
15
                                                 United States Magistrate Judge
16

17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                  19cv1435-BEN(KSC)
